United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 10-3049
                                     ___________

United States of America,              *
                                       *
            Plaintiff - Appellee,      *
                                       * On Appeal from the United
      v.                               * States District Court for the
                                       * Northern District of Iowa
William Junior Rock,                   *
                                       * [UNPUBLISHED]
            Defendant - Appellant.     *
                                  ___________

                               Submitted: February 14, 2011
                                  Filed: March 11, 2011
                                   ___________

Before SMITH, GRUENDER, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       After a jury trial in district court,1 William Junior Rock was convicted of failure
to register as a sex offender, in violation of 18 U.S.C. § 2250(a). He appeals. Having
jurisdiction under 28 U.S.C. § 1291, this court affirms.

       On June 16, 2009, Rock updated his sex-offender registration in South Dakota
to reflect his new address in Sioux Falls. He signed the registration form that stated
in bold above his signature:


      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
      CHANGE OF ADDRESS REQUIRES IN PERSON WRITTEN
      NOTIFICATION TO PROPER LAW ENFORCEMENT AGENCIES
      WITHIN FIVE (5) DAYS OF RELOCATION, INCLUDING MOVES
      OUT OF STATE.

Seeking work, Rock traveled to Sioux City, Iowa, around July 14. He was arrested
for failure to register on July 28.

       At trial, the government called as a witness the resident-program director at the
Sioux City Gospel Mission. The director testified that Rock stayed at the Mission on
the nights of July 16, 17, 18, 19, and 21, and kept personal property at the Mission
during those days. On July 22, the director told him that because he was a sex
offender, he could no longer stay at the Mission. Rock continued to take meals there
between July 22 and his July 28 arrest (in Iowa) for failure to register. The
government also introduced Rock’s testimony from his state trial for failure to
register, where he testified that, when booked, he gave the Mission’s address as his
own, which was “the only place that I could think of.” Shortly after his arrest, mail
addressed to Rock began arriving at the Mission.

       At the close of the government’s case, Rock moved for a judgment of acquittal.
The district court denied the motion, submitting the case to the jury. Rock requested
a jury instruction that required the government to prove that “between about June 16,
2009, and about July 28, 2009, defendant Rock knowingly failed to update his
registration as a sex offender within three business days of establishing his residence
in Iowa.” The court refused, instead instructing the jury that “between about June 16,
2009, and about July 28, 2009, defendant Rock knowingly failed to register as a sex
offender residing in Iowa as required by federal law.” See the appendix to this
opinion for the district court’s instruction.




                                          -2-
       After the jury found him guilty, Rock renewed his motion for judgment of
acquittal, simultaneously moving for a new trial. The district court denied the
motions. Rock claims that the district court erred in denying his motions for judgment
of acquittal and for a new trial, and erred in instructing the jury on the elements of
failure to register.

       This court reviews de novo the denial of Rock’s motions for judgment of
acquittal, and “will affirm if, ‘after viewing the evidence in the light most favorable
to the prosecution, any rational trier of fact could have found the essential elements
of the crime beyond a reasonable doubt.’” United States v. El Herman, 583 F.3d 576,
579 (8th Cir. 2009), quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979). The jury
heard evidence that Rock was aware of his duty to register under South Dakota law,
sought work in Iowa, spent several nights and kept property at the Sioux City Gospel
Mission (until he was told to leave), gave the Mission’s address as his own because
it was the “only place” that came to mind, and received mail there after his arrest. A
rational trier of fact could conclude that Rock resided in Sioux City for at least three
business days without updating his registration.

       This court reviews a district court’s jury instructions for abuse of discretion, and
will affirm “if the entire charge to the jury, when read as a whole, fairly and
adequately contains the law applicable to the case.” United States v. Blazek, 431 F.3d
1104, 1109 (8th Cir. 2005), cert. denied, 547 U.S. 1082 (2006). Rock argues that the
court abused its discretion by “not including a knowledge of the requirement to
register within three days as an element of the instructions.” To the contrary, “18
U.S.C. § 2250(a) does not require proof of specific intent to violate the law. The term
‘knowingly’ ‘merely requires proof of knowledge of the facts that constitute the
offense.’” United States v. Voice, 622 F.3d 870, 876 (8th Cir. 2010), quoting Bryan
v. United States, 524 U.S. 184, 193 (1998) (additional citation omitted), cert. denied,
___ U.S. ___, 131 S. Ct. 1058 (2011). The district court’s instruction on the elements



                                            -3-
of § 2250(a) is consistent with those approved in the Voice case. See id. The district
court did not abuse its discretion in its jury instructions.

                                   * * * * * * *

      The judgment of the district court is affirmed.

                                      Appendix

      The Indictment charges defendant Rock with “failure to register as a sex
offender.” For you to find the defendant guilty of this offense, the prosecution must
prove beyond a reasonable doubt all of the following essential elements against him:

                                        ****

     Three, between about June 16, 2009, and about July 28, 2009, defendant Rock
knowingly failed to register as a sex offender residing in Iowa as required by federal
law.

       Federal law requires that, not later than 3 business days after each change of
residence, a sex offender must appear in person in at least one state where he resides,
and update all changes in the information required for that offender in the sex offender
registry.

      A person “resides” at the location of the person’s home or other place where the
person habitually lives, even if the person has no home or fixed address in that state
or no home anywhere. Places where a person “habitually lives” include places in
which that person lives with some regularity, not just the place that the person calls
his home address or place of residence. A person may reside in more than one place
and must include in his registration each place where he resides. A “change of

                                          -4-
residence” occurs whenever a person enters a state to reside there. However, the
defendant cannot be found guilty of failing to register as required by federal law
unless he resided in Iowa for at least three days without registering. There is no
requirement that the three days be consecutive.

       The prosecution must prove beyond a reasonable doubt that the defendant
“knowingly” failed to register. It is seldom, if ever, possible to determine directly the
operations of the human mind. Nevertheless, “knowledge” may be proved like
anything else, from reasonable inferences and deductions drawn from the facts proved
by the evidence. An act was done “knowingly” if the defendant was aware of the act
and did not act through ignorance, mistake, or accident. The prosecution is not
required to prove that the defendant knew that his acts or omissions were unlawful.
More specifically, the prosecution does not have to prove that the defendant knew that
he was violating federal law by failing to register or to update his registration. It is
sufficient for the prosecution to prove that Rock knew of his obligation to register as
a sex offender anywhere that he resided, or whenever he changed his residence, as a
result of a prior state court conviction for a sex offense.
                           ___________________________




                                           -5-